I concur fully in all of this opinion, except that I must say that a fair inference would be that the temporary injunction was issued both without notice and without bond. This because it appears that the relator in the injunction was following strictly the Federal statute. It would be but natural to proceed without bond, as is provided in that statute. Relator in this case should have made this fact clear, but the matter is pending before a seasoned jurist, and if under the ruling in this case he knows his judgment to be void, as it would be if no bond was filed before the restraining order, he will not further attempt to punish for contempt on a void judgment. Under our law, it being the governing law, in the course of procedure and practice, the giving of a bond is a condition *Page 447 
precedent to jurisdiction. With these additional views, I concur.James T. Blair, Walker, White and Woodson, JJ., concur in these views.